Citation Nr: 1228701	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  08-13 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma and to include as due to asbestos exposure. 

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for asbestosis, to include as due to asbestos exposure. 

4.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946. 

The Veteran's respiratory disorder, eye disorder, and 10 percent evaluation claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.  The Veteran then perfected a timely appeal.  The appeal was then transferred to the jurisdiction of the RO in Montgomery, Alabama.

The Veteran's asbestosis claim comes before the Board on appeal from a December 2008 rating decision of the VA RO in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal.

The Board notes that in a February 2011 correspondence from the Veteran, he withdrew his pending appeal on the issue of entitlement for service connection for a fungal infection of both feet.  Accordingly, this issue will not be addressed by the Board and is considered to be properly withdrawn in accord with 38 C.F.R. 
§ 20.204 (2011). 

In July 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development has been completed and the case is now returned to the Board for appellate review.

The Veteran separately appealed various issues in this case and in all his VA Form 9s, as well as in other correspondence, the Veteran indicated his desire for a Board hearing at his local VA office.  A Board videoconference hearing was scheduled for the Veteran in March 2011.  The Veteran was notified of this hearing in a letter dated in January 2011, but the Veteran did not appear for the hearing.  Upon remand, the Veteran was contacted by the RO both over the telephone and in written correspondence to ascertain whether he wanted his Board hearing rescheduled.  The Veteran did not express an interest in having his hearing rescheduled.  Accordingly, the Board finds that the Veteran has effectively withdrawn his Board hearing request.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current asthma is not shown to be causally or etiologically related to his active military service, to include his in-service asbestos exposure.

2.  The Veteran's current eye disorder is not shown to be causally or etiologically related to his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has asbestosis.

4.  At no time during the course of the appeal have the Veteran's two service-connected disabilities been shown to interfere with his ability to work.


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, to include asthma and to include as due to asbestos exposure, is not established.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

2.  Service connection for an eye disorder is not established.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

3.  Service connection for asbestosis, to include as due to asbestos exposure, is not established.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.326(a) (2011).

4.  A 10 percent evaluation for multiple noncompensable service-connected disabilities is not warranted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.324, 3.326(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran seeks service connection for a respiratory disorder, eye disorder, and asbestosis.  The Veteran contends that these disorders were directly incurred during his active military service.  Regarding the respiratory disorder and asbestosis, the Veteran also asserts that these disorders are due to his military service aboard a naval ship during World War II.  He argues that most of the ships at that time contained asbestos, particularly around the pipes.

A. Facts

The Veteran entered the active military service in June 1942.  At his military entrance examination, his lungs, chest, and eyes were reported as normal.  VA has conceded that, given the Veteran's military occupational specialty (MOS) as a gunner's mate aboard a naval ship, he had at least minimal exposure to asbestos during his active military service.  See the December 2008 rating decision.  His service treatment records (STRs) document that in September 1943, the Veteran complained of itching and running eyes, and that he had scales on the lid margins.  The Veteran stated that he had been experiencing these symptoms for the past few days.  It was noted that the Veteran's eyegrounds were normal.  He was diagnosed with blepharitis.  These symptoms occurred during the Veteran's hospitalization for a tonsillectomy.  No other pertinent complaints or treatment are documented in the STRs.  At his March 1946 military separation examination, the Veteran's lungs, chest, and eyes were reported as normal.  His active military service ended in March 1946.

Post-service, the earliest pertinent treatment records (VA or private) are dated from July 2002.

In July 2002, the Veteran was seen by the VA Medical Center (VAMC) on an outpatient treatment basis.  The Veteran reported "on and off" pain and foreign body sensation in his right eye.  The Veteran stated that he has been "on and off" medications for his eyes.  The Veteran described a past ocular history of: (1) resolved corneal ulcer in the right eye; (2) cataracts that are visually significant in the left eye; (3) refractive error; and, (4) dry eye syndrome.  The Veteran's eyes were examined, and he was diagnosed with blepharitis of the eyes, visually significant cataract in the left eye, and dry eyes.

The next pertinent treatment record is dated in December 2004, in which the Veteran was treated by his private physician for his allergies.  The Veteran described symptoms of nasal congestion, a cough, and a history of asthma.  Following a physical examination of the Veteran, he was diagnosed with a chronic cough and allergic rhinitis, and directed to continue on his allergy medications. 

The next pertinent treatment record is dated in December 2006, in which the Veteran was seen by his private physician.  The Veteran described coughing and congestion symptoms that had started a week ago.  The Veteran was prescribed medication, and no further information was provided.

In January 2007, the Veteran was again seen by his private physician for complaints of allergies, to include a runny nose.  The Veteran reported a history of asthma.  Following a physical examination of the Veteran, he was diagnosed with asthma, as well as other respiratory problems, to include upper respiratory infection symptoms, congestion, and chronic cough.

In an October 2007 VA treatment record, the Veteran was seen for complaints of "eyes draining."  The Veteran stated that he had the cataract surgery performed one year ago.  No further information or diagnoses were provided.

In a November 2007 VA treatment record, the Veteran was prescribed medications for his eyes after he complained of vision difficulties and watery eyes.  The Veteran was diagnosed with diabetic retinopathy, pseudophakia, and dry eye with lagophtalmos.  

In October 2011, the Veteran was afforded a VA respiratory examination.  At the examination, the Veteran stated that he currently suffers from allergies and allergic asthma/bronchitis.  He described his current symptoms as wheezing, dyspnea, and coughing.  The Veteran denied having asthma issues during his active military service.  He did not begin receiving allergy shots until several years after his military discharge.  The Veteran stated that he used to smoke, but he quit over 50 years ago.  A chest X-ray was performed, which showed emphysematous changes with right upper lobe air space opacities, concerning for pneumonia.  The Veteran was then diagnosed with asthma, as the VA examiner found that it was well-documented in the claims file that the Veteran's pulmonary condition was asthma.  Following a physical examination of the Veteran and a review of the claims file, the examiner determined that the Veteran's currently diagnosed asthma was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reasoned that there is no evidence of asthma in the Veteran's STRs.  Additionally, the examiner stated that asbestos exposure does not cause asthma; instead, asbestos exposure causes interstitial lung disease with fibrosis, as well as specific cancers, which are separate and distinct diagnoses from asthma.  The examiner stated that asthma is due to an inflammation and an immune response to allergens, which, the examiner found, is well-documented in the claims file that this is the case for the Veteran.

In October 2011, the Veteran was also afforded a VA eye examination.  At the examination, the Veteran stated that he had been diabetic for thirteen years, and had been a glaucoma suspect for several years, but had not been treated for it.  He described occasional diplopia for about four months, but most of the time, he was able to control it.  The Veteran reported a history of blepharitis in September 1943 when he was hospitalized during his active military service for a tonsillectomy.  The Veteran stated that his blepharitis cleared up after he was treated with warm compresses and medicated eye drops.  The Veteran described a cataract extraction bilaterally in 2005, and a lagophthalmos with epiphora bilaterally.  He indicated that he has worn glasses since the age of forty.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with diabetes mellitus with background diabetic retinopathy in the right eye with extensive retinal hemorrhage in the left eye.  The Veteran was also diagnosed with psudophakos bilaterally, glaucoma suspect, lagophthalmos bilaterally, and refractive error and presbyopia.  No medical opinion was provided.

In November 2011, the October 2011 VA eye examiner added an addendum to the aforementioned VA examination.  The VA examiner stated that he reviewed the Veteran's claims file during the course of the VA examination.  

In January 2012, another addendum medical opinion was obtained from the October 2011 VA eye examiner.  The VA examiner determined that it is less likely as not that the Veteran's current eye symptoms are caused by problems noted in 1943 in his STRs.  The examiner reasoned that in 1943 itching and burning of the eyes were noted; however, the examiner stated that these symptoms did not continue until the time of the VA examination.  Instead, the examiner opined that the Veteran's current eye problems are associated with his diabetes mellitus, and are not related to or caused by the symptoms noted in 1943.

B. Laws and Regulations

There are multiple legal theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, secondary service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

Laws and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2011).  However, none of the disorders currently on appeal have been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  Thus, no further discussion of this theory of entitlement is necessary.

Laws and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  


Laws and Regulations for Asbestos-Related Claims

The Board notes there is no specific statutory guidance with regard to asbestos- related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities purportedly resulting from asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and, (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h); see also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000). 

Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of a chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

C. Analysis

1. Respiratory Disorder

The Veteran seeks service connection for a respiratory disorder, to include asthma and to include as due to asbestos exposure.

Respiratory Disorder Direct Service Connection Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran was diagnosed with asthma at the October 2011 VA examination.  The VA examiner, following a review of the claims file, determined that it was well-documented in the claims file that the Veteran's pulmonary condition was asthma.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, VA has conceded that, given the Veteran's MOS as a gunner's mate aboard a naval ship, he had at least minimal exposure to asbestos during his active military service.  See the December 2008 rating decision.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinion of record is negative.  As previously stated, the Veteran was afforded a VA respiratory examination and medical opinion in October 2011.  At the examination, the Veteran denied having asthma issues during his active military service.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's currently diagnosed asthma was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner reasoned that there is no evidence of asthma in the Veteran's STRs.  Additionally, the examiner stated that asbestos exposure does not cause asthma; instead, asbestos exposure causes interstitial lung disease with fibrosis, as well as specific cancers, which are separate and distinct diagnoses from asthma.  The examiner stated that asthma is due to an inflammation and an immune response to allergens, which, the examiner found, is well-documented in the claims file that this is the case for the Veteran.

The October 2011 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  As there is no evidence of asthma in service, nor evidence of continuous complaints of symptoms associated with asthmas since service and as there is a negative nexus opinion which declines to relate asthma to service, the Board finds that service connection on a direct basis, to include as due to in-service asbestos exposure, is not warranted.

Respiratory Disorder Chronicity and Continuity of Symptomatology Analysis

The Veteran does not report, and the evidence of record does not establish, continuous symptomatology associated with asthma since his active military service.  At his October 2011 VA respiratory examination, the Veteran denied having asthma issues during his active military service, and stated he did not begin receiving allergy shots until several years after his military discharge.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from December 2004, in which the Veteran reported a history of asthma.  This 2004 treatment visit occurred almost sixty years after the Veteran's military separation in 1946.  There are no treatment records pertaining to the Veteran's asthma dated prior to December 2004.

Further, the STRs do not show that the Veteran developed a chronic asthma disorder during his active military service.  The STRs are negative for any complaints of or treatment for asthma or respiratory problems.  As previously mentioned, the Veteran denied any asthma symptoms during his active military service at his recent VA examination.  Throughout his appeal, the Veteran has not argued that his asthma began during his active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. 
§ 3.303.  The Veteran's service connection claim for a respiratory disorder, to include asthma, cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his respiratory disorder is directly related to his active military service, to include his in-service asbestos exposure.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was exposed to asbestos during his active military service, which he claims resulted in his current asthma diagnosis, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his current respiratory disorder to be credible, since his STRs make no reference to any complaints of or treatment for a respiratory disorder.  The Veteran separated from the military in 1946, and his first post-service complaint was dated in December 2004, almost sixty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Additionally, there record does not reflect that the Veteran has the medical expertise required to provide a competent medical opinion linking his asthma to asbestos exposure in service.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic asthma or respiratory disorder during his active military service, and which fails to show an asthma or respiratory diagnosis until over five decades after his separation from the active duty in 1946.

For the reasons set forth above, the Board finds that the Veteran's lay statements, concerning his respiratory symptoms being related to his active military service, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a respiratory disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a respiratory disorder, to include asthma, and to include as due to in-service asbestos exposure, is not warranted.

2. Eye Disorder

The Veteran seeks service connection for an eye disorder.

Eye Disorder Direct Service Connection Analysis

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, in a November 2007 VA outpatient treatment visit, the Veteran was diagnosed with diabetic retinopathy, pseudophakia, and dry eye with lagophtalmos.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs document that he was diagnosed with blepharitis in September 1943 after complaining of itchy and runny eyes.  The STRs, as stated above, note one instance of eye problems.  No injury to the eyes is documented, and no subsequent treatment or diagnosis related to the eyes is noted.  At his separation examination, his eyes and his vision were normal.  Thus, the second element of an in-service incurrence has been satisfied.

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Here, the only medical nexus opinion of record is negative.  Specifically, as previously stated, in a January 2012 VA addendum medical opinion, the October 2011 VA eye examiner determined that it is less likely as not that the Veteran's current eye symptoms are caused by problems noted in 1943 in his STRs.  The examiner reasoned that in 1943 itching and burning of the eyes were noted; however, the examiner stated that these symptoms did not continue until the time of the VA examination.  Instead, the examiner opined that the Veteran's current eye problems are associated with his diabetes mellitus, and are not related to or caused by the symptoms noted in 1943.  As further support for this medical opinion, at the October 2011 VA examination, the Veteran reported that his in-service diagnosis of blepharitis cleared up after he was treated during his active military service with warm compresses and medicated eye drops.  The Veteran did not state that his blepharitis had continued since the 1943 in-service incident.

The October 2011 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The VA examiner provided an alternative theory to address the etiology of the current bilateral eye disorder - namely, diabetes mellitus.  There is no positive evidence to the contrary of this opinion in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection on a direct basis is not warranted.

Eye Disorder Chronicity and Continuity of Symptomatology Analysis

The Veteran reports continuous eye symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from July 2002, almost sixty years after the Veteran's military separation in 1946.  There are no treatment records pertaining to his eyes dated prior to 2002.  

Further, the STRs do not show that the Veteran developed a chronic bilateral eye disorder during his active military service.  The STRs document that the Veteran was diagnosed with blepharitis in September 1943 after complaining of itchy and runny eyes.  This is the only notation in the Veteran's STRs that pertains to eye problems.  No injury to the eyes is documented, and no subsequent treatment related to the eyes is noted.  The STRs do not document any eye or vision treatment from September 1943 until the Veteran's military discharge in March 1946.  At his 1946 military separation examination, his eyes and his vision were normal.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim for a bilateral eye disorder cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his eye disorder is directly related to his active military service.  

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313 and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his eyes during his active military service, which resulted in his current eye diagnoses, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his bilateral eye disorder to be credible, since his STRs only make one reference to a bilateral eye diagnosis or treatment.  Further, at the October 2011 VA examination, the Veteran reported that his in-service diagnosis of blepharitis cleared up after he was treated during his active military service with warm compresses and medicated eye drops.  The Veteran did not state that his blepharitis continued since the 1943 in-service incident.  Additionally, the first post-service complaints related to the Veteran's eyes were almost sixty years after the Veteran's military discharge in 1946.  See Caluza, 7 Vet. App. at 511-12, aff'd per curiam, 78 F.3d. at 604; see also Macarubbo, 10 Vet. App. at 388.  Again, the Board notes that the record contains no evidence that the Veteran has the particular medical expertise needed to make a medical association between his current diagnoses and the symptoms he experienced in service.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic eye disorder during his active military service and until over five decades after his separation from the active duty in 1946.

For the reasons set forth above, the Board finds that the Veteran's lay statements, concerning his eye symptoms being present since his active military service, are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for an eye disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for an eye disorder is not warranted.

3. Asbestosis

The Veteran seeks service connection for asbestosis, to include as due to in-service asbestos exposure.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has not been established.  

Specifically, as described above, the October 2011 VA examiner, following a physical examination of the Veteran and a chest X-ray, did not diagnose the Veteran with asbestosis.  Instead, the VA examiner diagnosed the Veteran with asthma, which has been discussed in detail above.  The VA and private treatment records do not provide a current asbestosis diagnosis.  Additionally, the Veteran has not provided any evidence to show that he currently has a diagnosis of asbestosis.  

Without this required proof of a current disorder, the claim for asbestosis necessarily fails.  See Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has a disorder existing on the date of application, not for a past disorder); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disorder is satisfied when the claimant has disorder at the time a claim for VA disability compensation is filed or during the pendency of the claim).  

In reaching this decision the Board has considered the Veteran's arguments in support of his assertions that his asbestosis is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  However, asbestosis requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  Thus, the Veteran's claim of entitlement to service connection for asbestosis, to include as due to in-service asbestos exposure, is not warranted.

II. Entitlement to a 10 percent Evaluation for Multiple, Noncompensable Service-Connected Disabilities 

The Veteran asserts that he is entitled to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  

In this regard, the law states that when a Veteran has been assigned two or more separate, permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, a 10 percent evaluation may be assigned, but not in combination with any other rating.  38 C.F.R. § 3.324. 

The Veteran is currently service-connected for two disabilities: residuals of a tonsillectomy and bilateral defective hearing.  Both disabilities are currently rated as noncompensable (0 percent).  The Veteran is, therefore, presently separately service-connected for two disabilities, which have both been deemed noncompensable under the rating schedule.  The Veteran has satisfied the first requirement.  38 C.F.R. § 3.324.

The question then becomes whether the service-connected disabilities are of such character as to clearly interfere with the Veteran's normal employability, such that a 10 percent rating may be assigned under 38 C.F.R. § 3.324. 

In this regard, at no time throughout the course of this appeal has the Veteran contended that he is unemployable due to his noncompensable service-connected disabilities.  In fact, at his recent VA examinations in June 2007, January 2009, and October 2011, the Veteran did not tell the VA examiners that his residuals of a tonsillectomy or bilateral defective hearing affected his employment.  The Veteran also did not report that he was currently unemployed.  The Veteran has not submitted any evidence that suggests that his service-connected residuals of a tonsillectomy and service-connected bilateral defective hearing interfere with his employability.  There is no evidence, medical or otherwise, in the claims file to suggest that the Veteran's residuals of a tonsillectomy and bilateral defective hearing interfere with his employment in any manner. 

In light of the Veteran's own testimony, and because there is no evidence that the noncompensable service-connected disabilities interfere with his ability to work, it must be concluded that they are not shown to be of such character as to clearly interfere with normal employability. 

The weight of the evidence is against the Veteran's claim and a 10 percent evaluation for multiple noncompensable service-connected disabilities is not warranted. 

The Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the evidence is not in equipoise, and, in fact, the absence of evidence to support the claim suggests that the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt doctrine is not applicable.  See Gilbert, 1 Vet. App. at 55-57; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  There is simply no basis upon which to grant the Veteran's claim. 

III. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2007, September 2008, September 2011, and November 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the duty-to-assist letters were not provided before the initial RO adjudications of his claims.  However, after he was provided all of the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated in the June 2012 Supplemental Statement of the Case (SSOC).  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations and medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

ORDER

The claim for service connection for a respiratory disorder, to include asthma and to include as due to asbestos exposure, is denied.

The claim for service connection for an eye disorder is denied.

The claim for service connection for asbestosis, to include as due to asbestos exposure, is denied.

The claim for a 10 percent evaluation based on multiple noncompensable service-connected disabilities is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


